DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The amendments to claims 1, 2, 11, and 18, and the addition of claim 20 in the response filed on 11/19/2021 is acknowledged. 
Claims 5-7 and 12-13 remain cancelled.
Claims 1-4, 8-11, and 14-20 are currently pending and are under examination. 
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant’s argument: Under MPEP 2143.03, in order to establish a prima facie case of obviousness, the Office must give due consideration to all of the features of a claim. Obviousness rejections “cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” Applicant submits that the art of record fails to disclose or render obvious all of the features recited in each independent claim. For instance, Applicant notes that amended independent claims 1, 11, and 18 recite “(b) two or more pads configured to contact opposing sides of the head of the patient,… and (c) a connection member that fluidly connects the chamber of each of the two or more pads with each other to allow fluid unimpeded between the chamber of each of the two 
Examiner’s response: The rejection below has been updated in light of the Applicant’s amendments to claims 1, 11, and 18. Dinkler II discloses pads 136, 138 which are configured to contact opposing sides of the head of a patient as they are also on opposing sides of the device, thus still reading on the claim. Although Heath discloses conduit 17 and valve 16 that only allows fluid to flow in one direction unless manually activated, the fluid that flows in that one direction is still unimpeded and thus still reads on the claims. When a person’s head lies on the cushion of Heath, the conduit 17 and valve 16 automatically allows fluid to flow freely or unimpededly between the chambers 12, 14 to equalize the internal pressure. It is disclosed in the office action that this modification automatically provides optimal comfort as the dimension adjustment allows for . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler II et al. (referred to as “Dinkler II”) (US 7,117,551 B1), in view of Charnitski (US 2006/0267392 A1) further in view of Heath (US 2006/0123548 A1).
Regarding claim 1, Dinkler II discloses a medical device (20) for supporting and stabilizing a head of a patient during a medical procedure (see Fig. 6), wherein the medical device (20) is configured to connect with an operating table directly or indirectly via one or more intermediate structures (see Figs. 6 and 1-2, and Col. 4 lines 42-45 and Col. 2 lines 63-67; support shafts 22a, 22b are connected to an operating table), wherein the medical device (20) comprises:
two or more lateral head supports (124, 126) wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (definition of lateral: of or relating to the side, https://www.merriam-webster.com/dictionary/lateral, thus mounting posts 124, 126 provide support to a side of the head of a patient, or lateral support; see Figs. 6-7); and

Dinkler II does not disclose wherein each of the two or more pads comprises a chamber configured to selectively retain a fill material, wherein the chamber is further configured to be adjustably fillable with the fill material to change an amount of fill material within the chamber and a connection member that fluidly connects the chamber of each of the two or more pads with each other to allow fluid to flow unimpeded between the chamber of each of the two or more pads, wherein the connection member is configured to connect with a pump to transfer fill material to or from the two or more pads, wherein the fill material amount within each chamber of the two or more pads is adjustable in unison via the connection member.  
However, Charnitski teaches an analogous two or more pads (12a, 14a) wherein each of the two or more pads (12a, 14a) comprises a chamber configured to selectively retain a fill material (see [0037]-[0038]; first and second compartments 12a, 14a comprise a chamber, or an enclosed space, configured to be filled with a filler material), wherein the chamber is further configured to be adjustable fillable with the fill material to change an amount of fill material within the chamber (see [0040] and Fig. 2; valve 42a is used to adjust the size or amount of the inflation, or filler material, in the first and second compartments 12a, 14a) and a connection member (46a) that fluidly connects the chamber of each of the two or more pads (12a, 14a) 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads of Dinkler II with first and second chambers (12a, 14a) and a connection member (46a) as taught by Charnitski to have provided an improved medical device that is able to better support a person’s neck and head (see [0038] and [0041]) as they are able to adjustably retain a filler material.
Dinkler II in view of Charnitski discloses the invention as discussed above. 
Dinkler II in view of Charnitski does not disclose a connection member that fluidly connects the chamber of each of the two or more pads with each other to allow fluid to flow 
However, Heath teaches analogous chambers (12, 14) and an analogous connection member (17) that fluidly connects the chamber (12, 14) of each of the two or more pads with each other to allow fluid to flow unimpeded between the chamber (12, 14) of each of the two or more pads (12, 14) (see Fig. 2A, 2B and [0034]; first chamber 12 and second chamber 14, which are inherently pads, are connected via conduit 17 and valve 16 which allow fluid to flow unimpeded between first chamber 12 and second chamber 14 as conduit 17 and valve 16 allows fluid to flow freely/automatically or unimpededly from first chamber 12 to second chamber 14 when one’s head lies on the pillow to equalize the internal pressure, see [0032] and [0037]-[0038]), and wherein the fill material amount within each chamber (12, 14) of the two or more pads is adjustable in unison via the connection member (17) (see Figs. 2A, 2B, and [0034], [0036], and [0041]; conduit 17 allows for first chamber 12 and second chamber 14 to be adjustable in unison as fluid flows between the chambers 12, 14 via conduit 17, thus making it a connection member) providing automatic optimal comfort as the dimension adjustment allows for conforming support for the neck or head (see [0038]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection member (46a of Charnitski) in the device of Dinkler II in view of Charnitski to allow fluid to flow between the chamber of each of the two or more pads as taught by conduit 17 of Heath to have provided an improved medical device that automatically provides optimal comfort as the dimension 
Regarding claim 3, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski further in view of Heath further discloses wherein the fill material comprises a select one of a liquid, a solid, a gel, a gas, a fluid, a shape-conforming material, and combinations thereof (Dinkler II was previously modified to incorporate first and second inflatable compartments 12a, 14a, and connecting strap 46a of Charnitski, thus the fill material can comprise a liquid, solid, gel, gas, a fluid, or a shape-conforming material; see [0037] of Charnitski). 
Regarding claim 4, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. Dinkler II in view of Chartniski further in view of Heath further discloses wherein the fill material comprises air (Dinkler II was previously modified to incorporate first and second inflatable compartments 12a, 14a, and connecting strap 46a of Charnitski, thus the fill material can comprise air; see [0037] of Charnitski). 
Regarding claim 8, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski further in view of Heath futher discloses wherein the chamber comprises an internal space configured to be filled with the fill material, wherein the chamber comprises a port (42a of Charnitski) configured to provide access to the internal space (Dinkler II was previously modified to incorporate first and second inflatable compartments 12a, 14a, and connecting strap 46a of Charnitski, thus first and second compartments 12a, 14a comprise the chamber, which inherently has an internal space, which is configured to be filled with a fill material, as first and second compartments 12a, 14a of 
Regarding claim 9, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski further in view of Heath further discloses wherein the chamber is further configured to be vented to release all or a portion of the fill material from the internal space (Dinkler II was previously modified to incorporate first and second inflatable compartments 12a, 14a, and connecting strap 46a of Charnitski, thus the chamber of first and second compartments 12a, 14a of Charnitski is able to be deflated via valve 42a of Charnitski to adjust the size or amount of fill material; see [0040] and Fig. 2 of Charnitski). 
Regarding claim 10, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski further in view of Heath further discloses comprising the pump (52 of Charnitski) (definition of pump: a device that raises, transfers, delivers, or compresses fluids or that attenuates gases especially by suction or pressure or both, https://www.merriam-webster.com/dictionary/pump, thus valve 52 is a device that transfers fluids by pressure, as the valve may be a pinch pull valve, in which you apply pressure in order to inflate/deflate, thus is inherently a pump; see [0040]-[0041] and Fig. 3 of Charnitski).
Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II.
Regarding claim 2, Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. 

However, Dinkler II teaches in another embodiment an analogous head support system (20) (see Fig. 1) with a central head support (86a, 86b) configured to provide subjacent support to the head of the patient (definition of central: situated at, in, or near the center, https://www.merriam-webster.com/dictionary/central, thus articulated arms 86a, 86b are situated at the center by being connected to column 70 via lower ball and socket joints 88a, 88b, 90a, 90b and definition of subjacent: lying under or below, https://www.merriam-webster.com/dictionary/subjacent, thus the patient’s head would be lying under or below bases 107a, 107b, which are a part of articulated arms 86a, 86b, thus providing subjacent support to the head of the patient; see Fig. 1) and a cushion (106a, 106b) connectable with the central head support (86a, 86b), wherein the cushion (106a, 106b) is configured to contact the head of the patient (pads 106a, 106b are connected to articulated arms 86a, 86b via bases 107a, 107b and sockets 96a, 96b, and pads 106a, 106b are configured to contact head of the patient; see Fig. 1) providing to help stabilize the patient’s head for optimum patient comfort and support (see Col. 4 lines 36-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting blocks (128, 130) and threaded holes (132, 134) of the primary embodiment of Dinkler II in the device of Dinkler II in view of Charnitski further in view of Heath to receive the articulated arms (86a, 86b), which include the 
Regarding claim 17, Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II discloses the invention as discussed above. Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II further discloses wherein the connection member (46a of Charnitski) fluidly connects the chamber (12a, 14a of Charnitski) of each of the two or more pads (136, 138 of the primary embodiment of Dinkler II), independent from the cushion (106a, 106b of the secondary embodiment of Dinkler II) connectable with the central head support (86a, 86b of the secondary embodiment of Dinkler II) (definition of fluid: characterized by or employing a smooth easy style, https://www.merriam-webster.com/dictionary/fluid, thus connecting strap 46a of Charnitski is smoothly, or fluidly, connected to first and second compartments 12a, 14a (see Figs. 1-4 of Charnitski) and is fluidly connected as previously modified (see claim 1) where the connecting strap 46a of Charnitski allows for fluid to flow between the chambers, independent or separate from pads 106a, 106b which are connected to articulated arms 86a, 86b of the secondary embodiment of Dinkler II).
Claims 11, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath. 
Regarding claim 11, Dinkler II discloses a medical device (20) for supporting and stabilizing a head of a patient during a medical procedure (see Fig. 6), wherein the medical device (20) is configured to connect with an operating table directly or indirectly via one or 
two or more lateral head supports (124, 126) wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (definition of lateral: of or relating to the side, https://www.merriam-webster.com/dictionary/lateral, thus mounting posts 124, 126 provide support to a side of the head of a patient, or lateral support; see Figs. 6-7); and 
two or more pads (136, 138) configured to contact the head of the patient, wherein each of the two or more pads (136, 138) is connectable with a respective one of the two or more lateral head supports (124, 126) (see Figs. 6-7 and Col. 4 lines 45-48; pads 136, 138 are configured for supporting a patient’s head and pad 136 is connected to mounting post 124, and pad 138 is connected to mounting post 126 via horseshoe arms 118, 120, respectively). 
Dinkler II does not disclose wherein each of the two or more pads comprises a first chamber configured to receive a first fill material; a central head support configured to provide subjacent support to the head of the patient; and a cushion connectable with the central head support, wherein the cushion is configured to contact the head of the patient, wherein the cushion comprises multiple chambers, wherein each chamber of the multiple chambers is configured to receive a second fill material, wherein the multiple chambers comprise a second and third chamber fluidly connected with each other to allow fluid to flow unimpeded between the second and third chambers such that the amount of respective fill material within each of the second and third chambers is adjustable in unison, wherein the multiple chambers further 
However, Charnitski teaches an analogous two or more pads (12a, 14a) wherein each of the two or more pads (12a, 14a) comprises a first chamber configured to receive a first fill material (definition of chamber: an enclosed space or cavity, https://www.lexico.com/en/definition/chamber, thus first and second inflatable compartments 12a, 14a inherently comprise a first chamber, or enclosed space, configured to receive a first fill material; see [0040] and [0037]) providing means for supporting a person’s neck and head (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads of Dinkler II with first and second chambers (12a, 14a) as taught by Charnitski to have provided an improved medical device that is able to better support a person’s neck and head (see [0038]) as they are able to adjustably retain a filler material.
Dinkler II in view of Charnitski discloses the invention as discussed above. 
Dinkler II in view of Charnitski does not disclose a central head support configured to provide subjacent support to the head of the patient; and a cushion connectable with the central head support, wherein the cushion is configured to contact the head of the patient, wherein the cushion comprises multiple chambers, wherein each chamber of the multiple chambers is configured to receive a second fill material, wherein the multiple chambers comprise a second and third chamber fluidly connected with each other to allow fluid to flow between the second and third chambers such that the amount of respective fill material within 
However, Dinkler II teaches in another embodiment an analogous head support device (20) (see Fig. 1) with a central head support (86a, 86b) configured to provide subjacent support to the head of the patient (definition of central: situated at, in, or near the center, https://www.merriam-webster.com/dictionary/central, thus articulated arms 86a, 86b are situated at the center by being connected to column 70 via lower ball and socket joints 88a, 88b, 90a, 90b and definition of subjacent: lying under or below, https://www.merriam-webster.com/dictionary/subjacent, thus the patient’s head would be lying under or below bases 107a, 107b, which are a part of articulated arms 86a, 86b, thus providing subjacent support to the head of the patient; see Fig. 1) and a cushion (106a, 106b) connectable with the central head support (86a, 86b), wherein the cushion (106a, 106b) is configured to contact the head of the patient (pads 106a, 106b are connected to articulated arms 86a, 86b via bases 107a, 107b and sockets 96a, 96b, and pads 106a, 106b are configured to contact head of the patient; see Fig. 1) providing to help stabilize the patient’s head for optimum patient comfort and support (see Col. 4 lines 36-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting blocks (128, 130) and threaded holes (132, 134) of the primary embodiment of Dinkler II in the device of Dinkler II in view of Charnitski to receive the articulated arms (86a, 86b), which include the first arms (92a, 92b), second arms (98a, 98b), the sockets (96a, 96b), base (107a, 107b), and pads (106a, 106b) as 
Dinkler II in view of Charnitski further in view of Dinkler II discloses the invention as discussed above. 
Dinkler II in view of Charnitski further in view of Dinkler II does not disclose wherein the cushion comprises multiple chambers, wherein each chamber of the multiple chambers is configured to receive a second fill material, wherein the multiple chambers comprise a second and third chamber fluidly connected with each other to allow fluid to flow between the second and third chambers such that the amount of respective fill material within each of the second and third chambers is adjustable in unison, wherein the multiple chambers further comprise a fourth chamber independently adjustable in the amount of respective second fill material relative to the second and third chambers.  
However, Heath teaches an analogous cushion (see Fig. 5) wherein the cushion comprises multiple chambers (see Fig. 5 and [0031]; the pillow shown in embodiment Fig. 5 comprises multiple chambers), wherein each chamber of the multiple chambers is configured to receive a second fill material (see Fig. 5 and [0031], [0034], [0039]; chambers 12, 14 are configured to receive a fill material), wherein the multiple chambers comprise a second and third chamber fluidly connected with each other to allow fluid to flow unimpeded between the second and third chambers such that the amount of respective fill material within each of the second and third chambers is adjustable in unison (see modified Fig. 5 of Heath and [0031], [0034], [0038], [0041]; chambers 12, 14 have been labeled second chamber and third chamber 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion (106a, 106b of Dinkler II) in the device of Dinkler II in view of Charnitski further in view of Dinkler II to have multiple chambers (second, third, and fourth chambers) as taught by Heath to have provided an improved medical device that automatically provides optimal comfort as the multiple chambers allows for confomring support for the neck, head, or other extremities (see [0038]). 

    PNG
    media_image1.png
    372
    518
    media_image1.png
    Greyscale

Modified Fig. 5 of Heath. 
Regarding claim 14, Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath further discloses a connection member (46a of Charnitski) that fluidly connects the first chamber of each of the two or more pads (12a, 14a of Charnitski) (definition of fluid: characterized by or employing a smooth easy style, https://www.merriam-webster.com/dictionary/fluid, thus connecting strap 46a is smoothly, or fluidly, connected to first and second compartments 12a, 14a; see Figs. 1-4). 
Regarding claim 15, Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath further discloses wherein the connection member (46a of Charnitski) fluidly connects the first chamber (12a, 14a of Charnitski) of each of the two or more pads (136, 138 of primary embodiment of Dinkler II) independent from the cushion (106a, 106b of secondary embodiment of Dinkler II) connectable with the central head support (86a, 86b of 
Regarding claim 16, Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath discloses the invention as discussed above. Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath further discloses wherein the central head support (86a, 86b of secondary embodiment of Dinkler II) and the cushion (106a, 106b of secondary embodiment of Dinkler II) are separate from the two or more lateral head supports (124, 126 of primary embodiment of Dinkler II) and the two or more pads (136, 138 of primary embodiment of Dinkler II) such that each of the two or more pads (136, 138 of primary embodiment of Dinkler II) and the cushion (106, 106b of secondary embodiment of Dinkler II) are independently positionable when stabilizing the head of the patient (articulated arms 86a, 86b and cushion 106a, 106b of the secondary embodiment of Dinkler II are separate from mounting posts 124, 126 and pads 136, 138 of the primary embodiment of Dinkler II, as mounting posts 124, 126 and pads 136, 138 of the primary embodiment of Dinkler II is positionable via horseshoe arms 118, 120 which are connected to slide arm 116 and horseshoe bracket 114, see Col. 4 lines 54-67 et seq. Col. 5 lines 1-4, and articulated arms 86a, 86b and cushion 106a, 106b of the secondary embodiment of Dinkler II are positionable via sockets 96a, 96b and locking screws 102a, 102b, see Col. 4 lines 25-28). 
Regarding claim 20, Dinkler II in view of Chartnitski in view of Dinkler II further in view of Heath discloses the invention as discussed in claim 11. Dinkler II in view of Charnitski in view of Dinkler II further in view of Heath further discloses wherein the first fill material and the second fill material differ (the first fill material can be a liquid as disclosed by Charnitski, see [0037] of Charnitski, and the second fill material is a gel as disclosed by Heath, see [0039] of Heath). 
Claim 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dinkler II in view of Charnitski in view of Heath in view of Dinkler II further in view of Heath.
Regarding claim 18, Dinkler II discloses a medical device (20) for supporting and stabilizing a head of a patient during a medical procedure (see Fig. 6), wherein the medical device (20) is configured to connect with an operating table directly or indirectly via one or more intermediate structures (see Figs. 6 and 1-2, and Col. 4 lines 42-45 and Col. 2 lines 63-67; support shafts 22a, 22b are connected to an operating table), wherein the medical device (20) comprises: 
two or more lateral head supports (124, 126) wherein each of the two or more lateral head supports is configured to provide lateral support to the head of the patient (definition of lateral: of or relating to the side, https://www.merriam-webster.com/dictionary/lateral, thus mounting posts 124, 126 provide support to a side of the head of a patient, or lateral support; see Figs. 6-7); and
 	two or more pads (136, 138) configured to contact opposing sides of the head of the patient, wherein each of the two or more pads (136, 138) is connectable with a respective one of the two or more lateral head supports (124, 126) (see Figs. 6-7 and Col. 4 lines 45-48; pads 
Dinkler II does not disclose wherein each of the two or more pads comprises a first chamber configured to receive a first fill material; a connection member that fluidly connects the first chamber of each of the two or more pads with each other to allow fluid to flow unimpeded between the first chamber of each of the two or more pads, wherein the first fill material amount within each first chamber of the two or more pads is adjustable in unison via the connection member; a central head support configured to provide subjacent support to the head of the patient; and a cushion connectable with the central head support, wherein the cushion is configured to contact the head of the patient, wherein the cushion comprises multiple chambers configured to receive a select one or more of the first fill material, a second fill material, and combinations thereof, wherein each of the multiple chambers of the cushion are independently adjustable in the amount of respective fill material they contain.
However, Charnitski teaches an analogous two or more pads (12a, 14a) wherein each of the two or more pads (12a, 14a) comprises a first chamber configured to receive a first fill material (see [0037]-[0038]; first and second compartments 12a, 14a inherently comprise a chamber, or an enclosed space, configured to be filled with a filler material, preferably a gas in this case) providing means for supporting a person’s neck and head (see [0038]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the two or more pads of Dinkler II to have 
Dinkler II in view of Charnitski discloses the invention as discussed above. 
Dinkler II in view of Charnitski does not disclose a connection member that fluidly connects the first chamber of each of the two or more pads with each other to allow fluid to flow unimpeded between the first chamber of each of the two or more pads, wherein the first fill material amount within each first chamber of the two or more pads is adjustable in unison via the connection member; a central head support configured to provide subjacent support to the head of the patient; and a cushion connectable with the central head support, wherein the cushion is configured to contact the head of the patient, wherein the cushion comprises multiple chambers configured to receive a select one or more of the first fill material, a second fill material, and combinations thereof, wherein each of the multiple chambers of the cushion are independently adjustable in the amount of respective fill material they contain.
However, Heath teaches an analogous first chamber (12, 14) and a connection member (17) that fluidly connects the first chamber (12, 14) of each of the two or more pads with each other to allow fluid to flow unimpeded between the first chamber (12, 14) of each of the two or more pads (see Figs. 2A, 2B, and [0034]; first chamber 12 and second chamber 14, which are inherently pads, are fluidly connected via conduit 17 and valve 16 which allow fluid to flow unimpeded between first chamber 12 and second chamber 14, which are the two pads, as conduit 17 and valve 16 allow fluid to flow freely/automatically or unimpededly from first chamber 12 to second chamber 14 when one’s head lies on the pillow to equalize the internal pressure, see [0032], and [0037]-[0038]), wherein the first fill material amount within each first 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection member (46a of Charnitski) in the device of Dinkler II in view of Charnitski to allow fluid to flow between the chamber of each of the two or more pads as taught by conduit 17 of Heath to have provided an improved medical device that automatically provides optimal comfort as the dimension adjustment allows for conforming support for the neck or head (see [0038]) as fluid is able to flow between the chambers. 
Dinkler II in view of Charnitski further in view of Heath discloses the invention as discussed above. 
Dinkler II in view of Charnitski further in view of Heath does not disclose a central head support configured to provide subjacent support to the head of the patient; and a cushion connectable with the central head support, wherein the cushion is configured to contact the head of the patient, wherein the cushion comprises multiple chambers configured to receive a select one or more of the first fill material, a second fill material, and combinations thereof, 
However, Dinkler II teaches in another embodiment an analogous head support system (20) (see Fig. 1) with a central head support (86a, 86b) configured to provide subjacent support to the head of the patient (definition of central: situated at, in, or near the center, https://www.merriam-webster.com/dictionary/central, thus articulated arms 86a, 86b are situated at the center by being connected to column 70 via lower ball and socket joints 88a, 88b, 90a, 90b and definition of subjacent: lying under or below, https://www.merriam-webster.com/dictionary/subjacent, thus the patient’s head would be lying under or below bases 107a, 107b, which are a part of articulated arms 86a, 86b, thus providing subjacent support to the head of the patient; see Fig. 1) and a cushion (106a, 106b) connectable with the central head support (86a, 86b), wherein the cushion (106a, 106b) is configured to contact the head of the patient (pads 106a, 106b are connected to articulated arms 86a, 86b via bases 107a, 107b and sockets 96a, 96b, and pads 106a, 106b are configured to contact head of the patient; see Fig. 1) providing to help stabilize the patient’s head for optimum patient comfort and support (see Col. 4 lines 36-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mounting blocks (128, 130) and threaded holes (132, 134) of the primary embodiment of Dinkler II in the device of Dinkler II in view of Charnitski to receive the articulated arms (86a, 86b), which include the first arms (92a, 92b), second arms (98a, 98b), the sockets (96a, 96b), base (107a, 107b), and pads (106a, 106b) to have provided an improved head support device that helps stabilize the patient’s head for 
Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II discloses the invention as discussed above. 
Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II does not disclose wherein the cushion comprises multiple chambers configured to receive a select one or more of the first fill material, a second fill material, and combinations thereof, wherein each of the multiple chambers of the cushion are independently adjustable in the amount of respective fill material they contain.
However, Heath teaches in another embodiment an analogous cushion (see Fig. 5) comprising multiple chambers configured to receive a select one or more of the first fill material, a second fill material, and combinations thereof (see Fig. 5 and [0031], [0039]; Fig. 5 of Heath shows an embodiment with multiple chambers where the chambers 12, 14 each make up one chamber, thus in Fig. 5 there are four different chambers shown, which is configured to receive a select one of water or some other inert liquid (first fill material) or a gel (second fill material)), wherein each of the multiple chambers of the cushion are each independently adjustable in the amount of respective fill material they contain (see Fig. 5 and [0031], [0032], [0037]-[0039]; each of the chambers 12, 14 make up one full chamber, and thus in Fig. 5 there are four different chambers, which are each independently adjustable in the amount of fill material they contain as they are not connected to each other, only chambers 12, 14 are connected to each other via conduit 17) providing minimization of noise from air gaps in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion (106a, 106b of Dinkler II) in the device of Dinkler II in view of Charnitski in view of Heath further in view of Dinkler II to comprise multiple chambers that are each indenpendtly adjustable in the amount of respective fill material they contain as taught by Heath to have provided an improved medical device that minimizes noise from air gaps in the system and provides a shock absorber of sorts (see [0039]) to allow for optimal comfort and conforming support for the neck, head, or other extremities (see [0038]). 
Regarding claim 19, Dinkler II in view view of Charnitski in view of Heath in view of Dinkler II further in view of Heath discloses the invention as discussed above in claim 18. Dinkler II in view of Charnitski in view of Heath in view of Dinkler II further in view of Heath further discloses wherein the first fill material and the second fill material differ (the first fill material can be a liquid, as disclosed by Charnitski, see [0037] of Charnitski, and the second fill material is a gel, as disclosed by Heath, see [0039] of Heath).  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN HAN whose telephone number is (408)918-7579. The examiner can normally be reached Monday - Thursday, 7-5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/R.H./Examiner, Art Unit 3786                 

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786